DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.  Claims 21-23 have been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-15 and 18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIU (U.S. 2018/0256286).
Regarding claims 1 and 18,
Liu teaches an instrument product comprising:
(see element 2 in any of figs. 1, 3a and 3b; see element 12 in fig. 4), and
a radio frequency identifier (see elements 1 or 11 in figs. 1, 3a, 3b and 4) on a surface of the medical hand instrument, the radio frequency identifier being readable from a distance away from the radio frequency identifier,
characterized in that the radio frequency identifier (elements 1 or 11) is at least partly covered with cover material (elements 3 or 13) attached with adhesive material (elements 4 or 14) to the surface of the medical hand instrument (2) so that the adhesive material (4 or 14) is in contact with both the cover material (3 or 13) and the surface of the medical hand instrument (2 or 12), the adhesive material being dispensable in fluidic form prior to curing ([0084] teaches curing of the adhesive).

Regarding claim 2,
Liu teaches an instrument product according to claim 1, wherein the cover material is same material as the adhesive material (Fig. 7 teaches that tag 41 may include cover 47 and adhesive 43; [0109] teaches, in combination with [0112] that cover 47 and adhesive 43 may be the same material).

Regarding claims 3 and 4,
Liu teaches that at least 90% (as recited in claim 3) or 95% (as recited in claim 4) of surface area the radio frequency identifier is covered by the adhesive material (fig. 4 illustrates that 100% of the upper most surface area of the RFID tag is covered by adhesive 4).
Regarding claim 11,
Liu teaches an instrument product according to claim 1, wherein a distance
(d) between the surface of the medical hand instrument and the radio frequency identifier is less than 1 mm (at least figure 5 teaches that tag 21 is positioned flush with surgical instrument body 12, thus corresponding to “less than 1 mm”).

Regarding claim 12,
Liu teaches that the radio frequency identifier is a ceramic radio frequency identifier tag ([0110] teaches that the RFID tag may be a ceramic tag).

Regarding claim 13,
Liu teaches that the surface of the medical hand instrument is a metal surface ([0110] teaches use with different surgical instruments of different materials).

Regarding claim 14,
Liu teaches that the surface of the medical hand instrument is a surface of an elongated element of the medical hand instrument (see element 2 in figs. 3(a) and 3(b)), and the radio frequency identifier (1a) is located substantially in a middle area of the elongated element of the medical hand instrument (as shown in figs. 3(a) and 3(b)).


Regarding claim 15,
Liu teaches that the radio frequency identifier (1a in fig. 3a) has an elongated shape and a longitudinal direction of the radio frequency identifier is substantially parallel with a longitudinal direction of the elongated element of the medical hand instrument (as shown in fig. 3(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (U.S. 2018/0256286) in view of MORTENSEN (U.S. 2016/0296299).
Regarding claim 5,
	Liu teaches an instrument product according to claim 2, but fails to expressly teach that a shape of a surface of a portion the adhesive material covering the radio frequency identifier is at least partly determined by a mold element.
([0125]-[0128] teaches a mold 12 which shapes an adhesive substance 16 placed onto tag 4, tag 4 being attached to a solid surface (e.g., medical hand instrument)).
Before the effective filing date of the invention, modify the instrument of LIU per the teachings of Mortensen such that a mold element is utilized to shape a portion of the adhesive material for the purpose of providing a protection to the identification tag wherein the achieved shape of the cover surface is smooth and without irregularities which may tear plastic gloves.

Regarding claim 6,
Mortensen teaches that the instrument product comprises the mold element (see figures 3-5).

Regarding claim 7,
Mortensen teaches an instrument product according to claim 5, wherein the surface whose shape is at least partly determined by the maid element constitutes a part of an | outer surface of the instrument product (see figs. 6-8 which teach that the cured shape of the adhesive forms a hard-smooth outer surface for the instrument; also see [0133] and [0135]).



Regarding claim 20,
Mortensen  teaches placing a mold element to surround the radio frequency identifier when the radio frequency identifier is on the surface of the medical hand instrument, and injecting the adhesive material into the mold element ([0120] teaches, “A certain pressure may be applied to the mold 12 in the downward direction 18, such that the first adhesive substance 16 is spread over the identification tag 4.”)

Allowable Subject Matter
Claims 8-10, 16, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 8, the prior art of record fails to teach that the cover element is attached with the adhesive material to the surface of the medical hand instrument so that the cavity opens towards the surface of the medical hand instrument. 
Claims 9 and 10 are objected to due to their dependency upon base claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/Primary Examiner, Art Unit 2689